
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Parts 1 and 54
        [WC Docket Nos. 18-143 and 10-90; Report No. 3142; FRS 16493]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for Reconsideration.
        
        
          SUMMARY:
          A Petition for Reconsideration (Petition) has been filed in the Commission's rulemaking proceeding by L. Charles Keller, on behalf of Virgin Islands Telephone Corporation dba Viya.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before March 4, 2020. Replies to an opposition must be filed on or before March 16, 2020.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Alexander Minard, email: Alexander.Minard@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3142, released February 6, 2020. The full text of the Petition is available for viewing and copying at the FCC Reference Information Center, 445 12th Street SW, Room CY-A257, Washington, DC 20554. It also may be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. 801(a)(1)(A) because no rules are being adopted by the Commission.
        
          Subject: The Uniendo a Puerto Rico Fund and the Connect America USVI Fund, Connect America Fund; DA 19-1300, released by the Commission on December 19, 2019, in WC Docket Nos. 18-143, 10-90. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene Dortch,
          Secretary, Office of the Secretary.
        
      
      [FR Doc. 2020-03148 Filed 2-14-20; 8:45 am]
       BILLING CODE 6712-01-P
    
  